— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Nastasi, J.), rendered June 8, 1984, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), criminal use of a firearm in the first degree (four counts), criminal use of a firearm in the second degree (four counts), grand larceny in the second degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Delaney, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We have considered the defendant’s contentions with regard to the hearing court’s denial of that branch of his omnibus motion which was to suppress physical evidence and find them to be without merit for the reasons stated on the appeals of his codefendants (see, People v Jones, 133 AD2d 467; People v Seruya, 113 AD2d 777, lv denied 66 NY2d 767).
Additionally, we discern no impropriety in the sentence imposed upon the defendant for his commission of the instant offenses (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.